Citation Nr: 1526064	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a 70 percent rating for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 70 percent for PTSD, to include entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1967 to December 1972.  He served in the Republic of Vietnam and is a recipient of the Combat Infantryman's Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a rating in excess of 70 percent for PTSD, to include entitlement to a TDIU is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

During the entire period of the claim, the Veteran's PTSD has been manifested by social and occupational impairment with deficiencies in most areas.


CONCLUSION OF LAW

The Veteran's PTSD warrants a rating of 70 percent throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

In the December 2011 and January 2014 rating decisions on appeal, the RO confirmed and continued the previously assigned 50 percent rating for the Veteran's PTSD and denied entitlement to a TDIU.   

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment of functioning (GAF) score of 51-60 for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF score of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.

The Board notes that the Veteran's outpatient treatment records and VA examination reports reveal GAF scores ranging from 54 to 68, which are indicative of mild to moderate symptomatology.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

By way of background, the Veteran has been service connected since May 2009.  In June 2011, he initiated the current claim for an increased rating.  The Veteran's outpatient treatment reports from the Tampa VA Medical Center (VAMC) show a consistent history of psychiatric treatment.  Additionally, the Veteran's outpatient treatment reports show he has steadily reported symptoms and impairments that include: nightmares, insomnia, anxiety in crowds, avoidance of stimuli, irritability, a constricted affect, self-harming thoughts, impaired insight, alienation, panic attacks, and depressed mood. 

The Veteran has also provided treatment summary statements from the Tampa Vet Center in May and November 2011.  These statements show he has reported an, "extensive combination of symptoms including excessive anger, irritability, anxiety, phobia of people, and social isolation."  These reports also show the Veteran has experienced marital and other family problems.  In addition, the Veteran has also endorsed insomnia, depression, intrusive recollections, and circumstantial/disorganized thinking when under considerable stress.  In sum, his counselor has found the Veteran experiences deficiencies in the areas of marriage/family relationships, interpersonal/social functioning, and occupational functioning.  

The Veteran was afforded an initial VA examination in December 2011.  He complained of depressed mood, anxiety, feeling of detachment, markedly diminished interest in activities, sleep impairments, intrusive thoughts, exaggerated startle, irritability/outbursts of anger, suspiciousness, and disturbances of motivation and mood.  The Veteran also reported having poor socialization with his family and marital problems with his wife that necessitated couples therapy at the Vet Center.  He was noted to be retired.  The examiner found objective evidence of circumstantial, circumlocutory, or stereotyped speech, and also stated the Veteran has difficulty adapting to stressful situations, to include work and work-like settings.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 68.  

The Veteran was afforded a second VA examination in February 2013.  The examiner indicated the Veteran's GAF score at that time was 65.  Additionally, the examiner indicated the Veteran experienced symptoms of intrusive memories, distressing dreams, avoidance, emotional detachment, hypervigilance, irritability, recurrent recollections, distressing dreams, physiological reactivity, avoidance, impaired recall, diminished interest, feelings of detachment, restricted affect, anger, foreshortened future, impaired concentration, hypervigilance, depressed mood, and an exaggerated startle response.  The examiner reported the Veteran's symptoms occur several times per week and are generally of moderate severity.  

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  As indicated above, the Veteran's counselor at the Vet Center noted deficits in most areas of life functioning, which is consistent with the Veteran's symptom manifestations.  Although the Veteran is not presently working or attending school, his irritability and lack of impulse control have resulted in diminution in family relations.  Evidence of impaired thinking has been shown by the Veteran's manifestations of suspiciousness and intrusive thoughts.  Finally, there is also clear evidence of impaired mood, as noted by his continuous treatment for symptoms such as depressed mood, anxiety, panic attacks, and anger.  Further, both the December 2011 and February 2013 VA examiners indicated the Veteran experiences difficulty adapting to stressful circumstances, to include work-like settings.  Therefore, although the Veteran is presently retired, the evidence does show he would also experience occupational impairments.  Based on the foregoing, the Board finds the Veteran's occupational and social impairment throughout the period of the claim clearly approximates deficiencies in most areas, as required for a 70 percent rating.  

As will be explained further below, the Board has determined additional development is necessary to determine whether a schedular 100 percent evaluation or TDIU rating is warranted.  As such, entitlement to a rating in excess of 70 percent will not be addressed at this time.  


ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent rating throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board is of the opinion that additional development is required before the remaining issue on appeal is decided.  

As noted above, the Veteran underwent VA examinations to assess the severity of his service-connected PTSD in December 2011 and February 2013.  In each of those examinations, the examiner indicated the Veteran does have difficulty adapting to stressful circumstances, to include work and work-like settings.  However, the February 2013 VA examiner stated, "the Veteran attributes his limitations for employment to his cardiac and other medical issues...He is considered employable by mental health standards alone."  Conversely, the Veteran's VA Form 21-8940 shows he reported being unemployable as a result of his PTSD alone.  Further, the Board notes the examiner wholly failed to explain why the Veteran is, "considered employable by mental health standards alone."  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the Board observes the November 2011 report from the Veteran's counselor at the Vet Center, which indicates his, "occupational functioning is severely impaired by chronic PTSD."  Therefore, the Board finds the Veteran should be afforded a new examination to determine the degree of severity of his PTSD, as well as its impact on his employability.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Next, the RO or AMC should afford the Veteran a VA PTSD examination by a psychiatrist or psychologist to determine the current degree of severity of his service-connected PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

3.  The RO or AMC should also obtain a Social and Industrial Survey from the VA examiner.  The examiner should complete all required questions, and then specifically state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected PTSD is sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

A complete rationale for the opinion must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                              (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


